DETAILED ACTION
This Action is responsive to the communication filed on 04/27/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0237374), in view of Tseng (US 10,074,615), in view of Oppermann (DE 10 2016 203453 A1).

Regarding claim 1, Huang (see, e.g., FIG. 2F) discloses an electronic package, comprising: 
an encapsulation layer 23 having a first surface 23b, a second surface 23a opposing the first surface 23b, and a lateral surface adjoining the first surface 23b and the second surface 23a (Para 0029); 
a first electronic component 20 embedded in the encapsulation layer 23 (Para 0029); 
24 embedded in the encapsulation layer 23 (Para 0029); 
a circuit structure 22 formed on the first surface 23b of the encapsulation layer 23 and electrically connected to the conductive pillars 24 and the first electronic component 20 (Para 0043); 
a first component 26 (e.g., left) disposed on the circuit structure 22 and electrically connected to the circuit structure 22 (Para 0046, Para 0047); and 
a second component 26 (e.g., right) disposed on the circuit structure 22 and electrically connected to the circuit structure 22 (Para 0046, Para 0047), 
wherein the first component 26 (e.g., left) and the second component 26 (e.g., right) are separated from each other.
Although Huang teaches substantial features of the claimed invention, Huang fails to expressly teach a laser component and an optoelectronic component. Huang does, however, teach that first and second components 26 (left, right) are active elements, such as a semiconductor chips (Para 0031). 
Oppermann (see, e.g., FIG. 10), on the other hand, teaches that the semiconductor chips 10 may either be light emitting diodes, such as surface-emitting laser diodes or photodetectors (Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use light emitting diodes, such as surface-emitting diodes or photodetectors in Huang’s device as a laser component and an optoelectronic component because these were recognized in the semiconductor art as semiconductor chips, as taught by Oppermann, and selecting between known equivalents would be within the level of ordinary skill in the art. 

e.g., FIG. 2F) teaches that a plurality of conductive bodies 200 bonded and electrically connected to the first electronic component 20 (Para 0031).

Regarding claim 3, Huang (see, e.g., FIG. 2F) teaches that the conductive bodies 200 are embedded in the encapsulation layer 23 and electrically connected to the circuit structure 22 (Para 0043).

Regarding claim 4, Huang (see, e.g., FIG. 2F) teaches that the plurality of conductive pillars 24 surround the first electronic component 20 (Para 0029).

Regarding claim 6, Huang (see, e.g., FIG. 2F) teaches a circuit portion 21 disposed on the second surface 23a of the encapsulation layer 23 and electrically connected to the conductive pillars 24 (Para 0034).

Regarding claim 7, Huang (see, e.g., FIG. 2F) teaches a plurality of conductive elements 25 disposed on the circuit portion 21 (Para 34).

Regarding claim 14, Huang (see, e.g., FIG. 2A - FIG. 2F) discloses a method for fabricating an electronic package, comprising: 
disposing a plurality of conductive pillars 24 and at least one first electronic component 20 on a carrying board 8b (Para 0029, Para 0030); 
forming on the carrying board 8b an encapsulation layer 23 encapsulating the first electronic component 20 and the conductive pillars 24, the encapsulation layer 23 having a first surface 23b, a second surface 23a opposing the first surface 23b and bonded to 8b, with end surfaces of the conductive pillars 24 exposed from the first surface 23b of the encapsulation layer 23 (Para 0039-Para 0041); 
disposing a circuit structure 22 on the first surface 23b of the encapsulation layer 23 and electrically connecting the circuit structure 22 to the conductive pillars 24 and the first electronic component 20, wherein the encapsulation layer 23 has a lateral surface adjoining the first surface 23b and the second surface 23a (Para 0043); 
disposing a first component 26 (e.g., left) and a second component 26 (e.g., right) on the circuit structure 22 and electrically connecting the first component 26 (e.g., left) and the second component 26 (e.g., right) to the circuit structure 22, wherein the first component 26 (e.g., left) and the second component 26 (e.g., right) are separated from each other (Para 0046); and 
removing the carrying board 8b (Para 0046)
Although Huang teaches substantial features of the claimed invention, Huang fails to expressly teach a laser component and an optoelectronic component. Huang does, however, teach that first and second components 26 (e.g., left, right) are active elements, such as a semiconductor chips (Para 0031). 
Oppermann (see, e.g., FIG. 10), on the other hand, teaches that the semiconductor chips 10 may be light emitting diodes, such as surface-emitting laser diodes or photodetectors (Para 0051). 
Therefore, it would have been obvious at the time of filing the invention to one or ordinary skill in the art to use light emitting diodes, such as surface-emitting diodes or photodetectors in Huang’s device as a laser component and an optoelectronic component because these were recognized in the semiconductor art as semiconductor chips, as taught by Oppermann, and selecting between known equivalents would be within the level of ordinary skill in the art. 

e.g., FIG. 2A - FIG. 2F) teaches providing a plurality of conductive bodies 200 and bonding and electrically connecting the conductive bodies 200 to the first electronic component 20 (Para 0031).

Regarding claim 16, Huang (see, e.g., FIG. 2A - FIG. 2F) teaches that the conductive bodies 200 are embedded in the encapsulation layer 23 and electrically connected to the circuit structure 22 (Para 0043).

Regarding claim 17, Huang (see, e.g., FIG. 2A - FIG. 2F) teaches that the plurality of conductive pillars 24 surround the first electronic component 20 (Para 0029).

Regarding claim 19, Huang (see, e.g., FIG. 2A - FIG. 2F) teaches disposing a circuit portion 21 on the second surface 23a of the encapsulation layer 23 and electrically connecting the circuit portion 21 to the conductive pillars 24 (Para 0034).

Regarding claim 20, Huang (see, e.g., FIG. 2A - FIG. 2F) teaches disposing a plurality of conductive elements 25 on the circuit portion 21 (Para 0034).

Claims 8, 9, 12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2019/0237374), in view of Tseng (US 10,074,615), in view of Oppermann (DE 10 2016 203453 A1), and further in view of Huang (US 2012/0168936), hereinafter, Huang II, and in view of Liff (US 2020/0227377).

Regarding claim 8, although Huang/Tseng show substantial features of the claimed invention, Huang/Tseng fails to expressly teach a carrying structure disposed on the second surface of the encapsulation layer.
Huang II (see, e.g., FIG. 3G) teaches a carrying structure 33 (Para 0035). Liff, on the other hand, teaches that the carrying structure 133 is used for routing power, ground and signals to the 33 (of Huang II) disposed on the second surface 23a (of Huang) of the encapsulation layer 23 (of Huang).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carrying structure of Huang II on the second surface of the encapsulation layer as described by Huang for the purpose of providing routing power, ground, and signal wiring to the semiconductor package (Liff: Para 0042).

Regarding claim 9, although Huang/Tseng show substantial features of the claimed invention, Huang/Tseng fails to expressly teach at least one of a second electronic component and a heat sink disposed on the carrying structure.
Huang II (see, e.g., FIG. 3G) teaches at least one of a second electronic component 32b and a heat sink 3 disposed on the carrying structure 33 for the purpose of providing a heat-dissipating path for rapidly dissipating heat generated by chips (Para 0034, Para 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the heat sink of Huang II in the device as described by Huang for the purpose of providing a heat-dissipating path for rapidly dissipating heat generated by chips (Para 0034).

Regarding claim 12, although Huang/Tseng show substantial features of the claimed invention, Huang/Tseng fails to expressly teach a main board; and the electronic package of claim 1 disposed on the main board.
Huang II (see, e.g., FIG. 3G) teaches a main board 33 (Para 0035). Liff, on the other hand, teaches that the main board 133 is used for providing routing power, ground and signal wiring to 33 (of Huang II).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the main board of Huang II included in the electronic package as described by Huang for the purpose of providing routing power, ground, and signal wiring to the semiconductor package (Liff: Para 0042).

Regarding claim 21, although Huang/Tseng show substantial features of the claimed invention, Huang/Tseng fails to expressly teach a carrying structure disposed on the second surface of the encapsulation layer.
Huang II (see, e.g., FIG. 3G) teaches a carrying structure 33 (Para 0035). Liff, on the other hand, teaches that the carrying structure 133 is used for providing routing power, ground and signal wiring to the semiconductor package (Para 0042). The combination of Huang/Huang II teaches a carrying structure 33 (of Huang II) disposed on the second surface 23a (of Huang) of the encapsulation layer 23 (of Huang).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the carrying structure of Huang II on the second surface of the encapsulation layer as described by Huang for the purpose of providing routing power, ground, and signal wiring to the semiconductor package (Liff: Para 0042).

Allowable Subject Matter
Claims 5, 10, 11, 13, 18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        03/11/2022